      Case 2:19-cv-06325-DSF-JEM Document 27 Filed 10/07/19 Page 1 of 1 Page ID #:444




       Case No.      CV 19-06325-DSF (JEMx)                                 Date   October 7, 2019

       Title         Michael Windeler, et al. v. Cambria Community Services District, et al.
       Present: The Honorable         DALE S. FISCHER, United States District Judge
                       Renee Fisher                                     Chia Mei Jui
                       Deputy Clerk                                    Court Reporter
              Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                     Gregory B. Beam                                 Michael M. McMahon
                      Mark D. Alpert                                 Jon M. Ansolabehere
       Proceedings: MOTION HEARING (Non-Evidentiary – Held and Completed)


               MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT [15]

               MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT [17]

           The matter is called and counsel state their appearances. The Court questions
     counsel as stated in court and on the record and invites counsel to present their oral
     arguments. Oral arguments by counsel are heard and the matter is taken under
     submission. A written order will follow.




                                                                                                         ____ : 06
                                             CIVIL MINUTES -MOTION
Page 1 of 1                                                                            Initials of Deputy Clerk: rf
